DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a recommended traveling information calculator,” “probe information transmitter,” “specific section traveling controller”, and “probe information collector” in independent claims 1 and 17, and subsequent dependent claims.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The terms “a recommended traveling information calculator,” “probe information transmitter,” “specific section traveling controller”, and “probe information collector” are insufficiently defined within the specification to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim limitations “a recommended traveling information calculator,” “probe information transmitter,” “specific section traveling controller”, and “probe information collector” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no specific structure associated with “a recommended traveling information calculator,” “probe information transmitter,” “specific section traveling controller”, and “probe information collector.”  Therefore, claims 1-17 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph either for the recitation of “a recommended traveling information calculator,” “probe information transmitter,” “specific section traveling controller”, and “probe information collector.”

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purposes of this action, “a recommended traveling information calculator” is being interpreted as a computer interfaced such that it can calculate a travel route. A “probe information transmitter” is being interpreted as a vehicle-based computer interfaced such that it transmit vehicle speed and location. A “specific section traveling controller” is being interpreted as a computer 
Correction is required
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 9, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kruithof (US 20110202271 A1) in view of Kong et al. (US 20200262424 A1) (hereinafter Kong). As regards the individual claims:
Regarding claim 1, Kruithof teaches a system comprising:
a vehicle control system configured to transmit traveling information during traveling of an own vehicle (Kruithof: ¶ 026; the stored navigation )
and a management and control system configured to collect the traveling information from vehicle control systems of a plurality of vehicles and transmit recommended traveling information based on the collected traveling information the vehicle control system comprising: (Kruithof: ¶ 009; invention relates to a navigation map server in communication with a network node associated with a group of cells of a cellular communication network, the map update server comprising a memory unit for storing navigation map data, a map update service module being arranged to receive stored position data from a navigation unit via the cellular communication network, the stored position data comprising deviations from a calculated route, and an evaluation module in communication with the map update service module, the evaluation module being arranged to evaluate the stored position data to obtain navigation map update data for a geographically limited area associated with the group of cells.)
a probe information transmitter configured to transmit, as probe information, traveling information of a specific section in which the own vehicle has traveled (Kruithof: ¶ 010; the stored position data comprising deviations from a calculated route, and evaluating the ) (Kruithof: ¶ 043-044; reported route deviations with the corresponding navigation map update data relating to the geographical area of the associated cells a-d of the calculated route are collected and evaluated by the map update server 4. When the same or similar route deviations are reported on the same part of the calculated route by different navigation units 1 in vehicles 6 to the map update server 4 co-located with the SGSN 9, this map update server 4 is arranged to (automatically) report the route deviations)
based on the recommended traveling information for the specific section received from the management and control system and recognition information of the traveling environment for the specific section and the management and control system comprising: (Kruithof: ¶ 043; reported route deviations with the corresponding navigation map update data relating to the geographical area of the associated cells a-d of the calculated [using the server’s traveling information map data] route are collected and evaluated by the map update server 4. When the same or similar route deviations are reported on the same part of the calculated route by different navigation units 1 in vehicles 6 to the map update server 4 co-located with the SGSN 9, this map update )
a probe information collector configured to collect probe information of a plurality of vehicles (Kruithof: ¶ 026; the stored navigation map update data is transmitted [inter alia] as a continuous stream of position data as long as the navigation unit 1 detects a position which is a deviation from the original route)
and extract highly reliable information (Kruithof: ¶ 044; a prolonged period of collection of reported route deviations may be taken into account, to be sure that the route deviation is a true and lasting change. Map update server 4 could apply a predetermined threshold of reported route deviations as a trigger to initiate a message with navigation map update data to the navigation map provider or cartographer (e.g. via IP network 20). I.e., the map update server 4 is arranged to evaluate the stored position data received from a plurality of navigation units 1, and to determine the navigation map update data based on a threshold value of occurrences of stored position data. Furthermore, disseminating the navigation map update data to navigation units 1 operating in the geographically limited area is comprised in a further embodiment.)
and a recommended traveling information calculator configured to calculate the recommended traveling information for passing through the specific section, based on Kruithof: ¶ 045; map update server 4 is arranged to store the reported route deviations as temporary local map update for the geographical area [and] may also be arranged to disseminate the stored data to mobile terminals 2 (connected to navigation units 1 of vehicles 6) entering the cell a-d where the route deviation is applicable. Map update data can be sent periodically to all navigation units 1 in the service area of the SGSN 9 or other network node 7, 8 associated with the map update server 4, and all necessary map update data can be sent to the navigation units [after which will the revised data will be available for vehicle routing]) (Kruithof: Fig. 002; [Showing specific sections])

    PNG
    media_image1.png
    338
    419
    media_image1.png
    Greyscale

Kruithof does not explicitly teach:
deviating from a target route or target speed of the own vehicle by a predetermined amount based; however, Kong does teach:
deviating from a target route or target speed of the own vehicle by a predetermined amount based (Kong: ¶ 044-045; identifying 606, based on the sensor data, a candidate turn path for said semi-autonomous vehicle, and identifying 608, based on the sensor data, an actual turn path for said semi-autonomous vehicle. Method 600 also includes calculating 610 a deviation between the actual path and the candidate turn path. Method 600 further includes transmitting 612, to an automation system (e.g., a steering automation system 106, shown in FIG. 1) of the semi-autonomous vehicle, a control signal that instructs the automation system to perform a turn-assist function to reduce the deviation between the actual turn path and the candidate turn path) (Kong: ¶ 030; When the deviation reaches a particular threshold, vehicle control system 102 activates an automation system).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kruithof with the teachings of Kong based on a motivation to implement a semi-autonomous vehicular control system that seeks to improve performance by monitoring the discrepancy between expected vehicle path and actual path through the use of on-vehicle sensors (Kong: ¶ 005-006).
Kong further teaches:
on a recognition result of a traveling environment of the own vehicle; and a specific section traveling controller configured to perform traveling control for passing through the specific section (Kong: ¶ 034-035; Vehicle control system 102 also identifies an actual path [and when] actual path 308 deviates from candidate path [for example when] actual path 308, vehicle 100 may collide with curb 310 and/or street lamp . . . Vehicle control system 102 determines this likely collision associated with actual path 308 and determines that a threshold of a deviation between actual path 308 and candidate path 304 is therefore exceeded. Vehicle control system 102 activates a steering automation system 106 (not shown in FIGS. 3 and 4) that controls a steering operation).
Regarding claim 2, as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 1. Kruithof further teaches:
include position information and passing time information of the specific section in the probe information (Kruithof: ¶ 026; the stored navigation map update data is transmitted [inter alia] as a continuous stream of position data as long as the navigation unit 1 detects a position which is a deviation from the original route)
And Kong further teaches:
and include at least one of a lateral position of the own vehicle in the specific section or a passing speed of the own vehicle in the specific section in the probe information (Kong: ¶ 030; When the deviation reaches a ) (Kong: Fig. 002; [214 showing deviation as lateral])

    PNG
    media_image2.png
    479
    646
    media_image2.png
    Greyscale

Regarding claim 5 as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 1. Kruithof further teaches:
the recommended traveling information calculator is configured to transmit the recommended traveling information, with position information of the specific section Kruithof: ¶ 043; route deviations with the corresponding navigation map update data relating to the geographical area of the associated cells a-d of the calculated route are collected and evaluated by the map update server 4. When the same or similar route deviations are reported on the same part of the calculated route by different navigation units 1 in vehicles 6 to the map update server 4 co-located with the SGSN 9, this map update server 4 is arranged to (automatically) report the route deviations) (Kruithof: ¶ 045; map update server 4 is arranged to store the reported route deviations as temporary local map update for the geographical area [and] may also be arranged to disseminate the stored data to mobile terminals 2 (connected to navigation units 1 of vehicles 6) entering the cell a-d where the route deviation is applicable. Map update data can be sent periodically to all navigation units 1 in the service area of the SGSN 9 or other network node 7, 8 associated with the map update server 4, and all necessary map update data can be sent to the navigation units [after which will the revised data will be available for vehicle routing])
Regarding claim 6, as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 2. Kruithof further teaches:
the recommended traveling information calculator is configured to transmit the recommended traveling information, with position information of the specific section being included in the recommended traveling information (Kruithof: ¶ 043; route deviations with the corresponding navigation map update data relating to the geographical area of the associated cells a-d of the calculated route are collected and evaluated by the map update server 4. When the same or similar route deviations are reported on the same part of the calculated route by different navigation units 1 in vehicles 6 to the map update server 4 co-located with the SGSN 9, this map update server 4 is arranged to (automatically) report the route deviations) (Kruithof: ¶ 045; map update server 4 is arranged to store the reported route deviations as temporary local map update for the geographical area [and] may also be arranged to disseminate the stored data to mobile terminals 2 (connected to navigation units 1 of vehicles 6) entering the cell a-d where the route deviation is applicable. Map update data can be sent periodically to all navigation units 1 in the service area of the SGSN 9 or other network node 7, 8 associated with the map update server 4, and all necessary map update data can be sent to the navigation units [after which will the revised data will be available for vehicle routing]
Regarding claim 9, as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 1. Kruithof further teaches:
the probe information collector is configured to extract highly reliable information by removing, from the probe information of the plurality of vehicles, information after a lapse of a set period of time or longer or information deviating from an average value by a set value or more (Kruithof: ¶ 044; a prolonged period of collection of reported route deviations may be taken into account, to be sure that the route deviation is a true and lasting change. Map update server 4 could apply a predetermined threshold of reported route deviations as a trigger to initiate a message with navigation map update data to the navigation map provider or cartographer (e.g. via IP network 20). I.e., the map update server 4 is arranged to evaluate the stored position data received from a plurality of navigation units 1, and to determine the navigation map update data based on a threshold value of occurrences of stored position data. Furthermore, disseminating the navigation map update data to navigation units 1 operating in the geographically limited area is comprised in a further embodiment.)
Regarding claim 10, as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 2. Kruithof further teaches:
the probe information collector is configured to extract highly reliable information by removing, from the probe information of the plurality of vehicles, information after a lapse of a set period of time or longer or information deviating from Kruithof: ¶ 044; a prolonged period of collection of reported route deviations may be taken into account, to be sure that the route deviation is a true and lasting change. Map update server 4 could apply a predetermined threshold of reported route deviations as a trigger to initiate a message with navigation map update data to the navigation map provider or cartographer (e.g. via IP network 20). I.e., the map update server 4 is arranged to evaluate the stored position data received from a plurality of navigation units 1, and to determine the navigation map update data based on a threshold value of occurrences of stored position data. Furthermore, disseminating the navigation map update data to navigation units 1 operating in the geographically limited area is comprised in a further embodiment.)
Regarding claim 17, Kruithof teaches a system comprising:
a vehicle control system comprising first circuitry configured to transmit traveling information during traveling of an own vehicle (Kruithof: ¶ 026; the stored navigation map update data is transmitted [inter alia] as a continuous stream of position data as long as the navigation unit 1 detects a position which is a deviation from the original route)
and a management and control system comprising second circuitry configured to collect the traveling information from vehicle control systems of a plurality of vehicles, and transmit recommended traveling information based on the collected Kruithof: ¶ 009; invention relates to a navigation map server in communication with a network node associated with a group of cells of a cellular communication network, the map update server comprising a memory unit for storing navigation map data, a map update service module being arranged to receive stored position data from a navigation unit via the cellular communication network, the stored position data comprising deviations from a calculated route, and an evaluation module in communication with the map update service module, the evaluation module being arranged to evaluate the stored position data to obtain navigation map update data for a geographically limited area associated with the group of cells.)
the first circuitry is configured to: transmit, as probe information, traveling information of a specific section in which the own vehicle has traveled (Kruithof: ¶ 010; the stored position data comprising deviations from a calculated route, and evaluating the stored position data to obtain navigation map update data for a geographically limited area associated with the group of cells.) (Kruithof: ¶ 043-044; reported route deviations with the corresponding navigation map update data relating to the geographical area of the associated cells a-d of the calculated route are collected and evaluated by the map update server 4. When the same or similar route deviations are reported on the same part of the calculated route by different ) (Kruithof: Fig. 002; [Showing specific sections])
based on the recommended traveling information for the specific section received from the management and control system, and recognition information of the traveling environment for the specific section (Kruithof: ¶ 043; reported route deviations with the corresponding navigation map update data relating to the geographical area of the associated cells a-d of the calculated route are collected and evaluated by the map update server 4. When the same or similar route deviations are reported on the same part of the calculated route by different navigation units 1 in vehicles 6 to the map update server 4 co-located with the SGSN 9, this map update server 4 is arranged to (automatically) report the route deviations to the [server])
and the second circuitry is configured to execute: collect the probe information of a plurality of vehicles (Kruithof: ¶ 026; the stored navigation map update data is transmitted [inter alia] as a continuous stream of position data as long as the navigation unit 1 detects a position which is a deviation from the original route)
and extract highly reliable information (Kruithof: ¶ 044; a prolonged period of collection of reported route deviations may be taken into account, to be sure that the route )
and calculate the recommended traveling information for passing through the specific section, based on the extracted probe information and transmit the calculated recommended traveling information (Kruithof: ¶ 045; map update server 4 is arranged to store the reported route deviations as temporary local map update for the geographical area [and] may also be arranged to disseminate the stored data to mobile terminals 2 (connected to navigation units 1 of vehicles 6) entering the cell a-d where the route deviation is applicable. Map update data can be sent periodically to all navigation units 1 in the service area of the SGSN 9 or other network node 7, 8 associated with the map update server 4, and all necessary map update data can be sent to the navigation units [after which will the revised data ) (Kruithof: Fig. 002; [Showing specific sections])
Kruithof does not explicitly teach:
deviating from a target route or target speed of the own vehicle by a predetermined amount based; however, Kong does teach: deviating from a target route or target speed of the own vehicle by a predetermined amount based (Kong: ¶ 044-045; Method 600 also includes identifying 606, based on the sensor data, a candidate turn path for said semi-autonomous vehicle, and identifying 608, based on the sensor data, an actual turn path for said semi-autonomous vehicle. Method 600 also includes calculating 610 a deviation between the actual path and the candidate turn path. Method 600 further includes transmitting 612, to an automation system (e.g., a steering automation system 106, shown in FIG. 1) of the semi-autonomous vehicle, a control signal that instructs the automation system to perform a turn-assist function to reduce the deviation between the actual turn path and the candidate turn path) (Kong: ¶ 030; When the deviation reaches a particular threshold, vehicle control system 102 activates an automation system).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kruithof with the teachings of Kong based on a motivation to implement a semi-autonomous vehicular control system that seeks to improve performance by monitoring the discrepancy 
Kong further teaches:
on a recognition result of a traveling environment of the own vehicle; and perform traveling control for passing through the specific section (Kong: ¶ 034-035; Vehicle control system 102 also identifies an actual path [and when] actual path 308 deviates from candidate path [for example when] actual path 308, vehicle 100 may collide with curb 310 and/or street lamp . . . Vehicle control system 102 determines this likely collision associated with actual path 308 and determines that a threshold of a deviation between actual path 308 and candidate path 304 is therefore exceeded. Vehicle control system 102 activates a steering automation system 106 (not shown in FIGS. 3 and 4) that controls a steering operation)
Claims 3, 4, 7, 8, 11, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kruithof in view of Kong in view of Park et al. (US 20200174470 A1) (hereinafter Park). As regards the individual claims:
Regarding claim 3 as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 1. Kong further teaches:
the specific section traveling controller is configured to determine presence or absence of an obstacle when the own vehicle travels in the specific section based on the recommended traveling information (Kong: ¶ 017; sensors 104 may include imaging sensors that capture image data of an environment of vehicle 100 (e.g., obstacles such as curbs, )
and perform traveling control based on the recommended traveling information when determining that there is no obstacle (Kong: ¶ 018; Vehicle 100 further includes a plurality of automation systems 106. Automation systems 106 control one or more components of vehicle 100 in response to instruction(s) from [inter alia a] vehicle control system [which can] include electronic control devices and/or mechanical actuation devices that may be involved in some aspect of piloting vehicle 100, whether manually (i.e., in response to driver input) or autonomously (i.e., without driver input). Automation systems 106 may include, for example, a steering actuator, a braking actuator, and/or an acceleration actuator. Automation systems 106 may interpret the sensory information from sensors 104 while performing various operations. Additionally or alternatively, vehicle control system 102 may interpret the sensory information from sensors 104 and transmit instructions to automation system 106 to perform various operations.)
Neither Kruithof nor Kong explicitly teach:
and cancel the recommended traveling information and perform traveling control based on traveling information recognized for the specific section; however, Park does teach:
and cancel the recommended traveling information and perform traveling control based on traveling information recognized for the specific section (Park: ¶ 091-094; server 200 transmits the found driving route to the vehicle [which] performs autonomous driving based on the driving route provided from the server [but] vehicle 100 may determine whether the level change condition is met based on whether the autonomous driving of the vehicle 100 is released. For example, the vehicle 100 determines that the level change condition is met when the autonomous driving release is determined due to an accident or an unexpected occurrence during autonomous driving [and w]hen the autonomous driving is released, the vehicle 100 may initialize the vehicle autonomous driving level (level 1).)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kruithof with the teachings of Park based on a motivation to improve a self-driving vehicular system by enabling an automatic adjustment in self-driving mode based upon in-vehicle sensor observations such as identifying an obstacle or change in speed (Park: ¶ 007-008, 075).
Park further teaches:
when determining that there is an obstacle (Park: ¶ 075; server 200 may collect vehicle information (road information, driver state information, and the like collected by an in-vehicle sensor), road information (status information about a road, a lane, a sudden obstacle, a road assistance facility, and the like), traffic information (individual vehicle driving )
Regarding claim 4, as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 2. Neither Kruithof nor Kong explicitly teach:
the specific section traveling controller is configured to determine presence or absence of an obstacle when the own vehicle travels in the specific section based on the recommended traveling information, and perform traveling control based on the recommended traveling information when determining that there is no obstacle; however, Park does teach:
the specific section traveling controller is configured to determine presence or absence of an obstacle when the own vehicle travels in the specific section based on the recommended traveling information, and perform traveling control based on the recommended traveling information when determining that there is no obstacle (Park: ¶ 075; server 200 may collect vehicle information (road information, driver state information, and the like collected by an in-vehicle sensor), road information (status information about a road, a lane, a sudden obstacle, a road assistance facility, and the like), traffic information (individual vehicle driving state information, traffic situation information for each road section, and the like)).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kruithof with the teachings of Park based on a motivation to improve a self-driving vehicular system by 
While none of Kruithof, Kong explicitly teach:
and cancel the recommended traveling information and perform traveling control based on traveling information recognized for the specific section when determining that there is an obstacle; Park does teach:
A vehicular system that monitors vehicular sensors and automatically adjusts the level of autonomous control based upon the identification based upon observations that are dissimilar to expected observations (Park: ¶ 091-094; server 200 transmits the found driving route to the vehicle [which] performs autonomous driving based on the driving route provided from the server [but] vehicle 100 may determine whether the level change condition is met based on whether the autonomous driving of the vehicle 100 is released. For example, the vehicle 100 determines that the level change condition is met when the autonomous driving release is determined due to an accident or an unexpected occurrence during autonomous driving [and w]hen the autonomous driving is released, the vehicle 100 may initialize the vehicle autonomous driving level (level 1).)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Kruithof as modified by Kong as further modified by Park teaches the above limitation based on the logic that a person of ordinary skill in the art would know that changing the level of autonomous control could 
Regarding claim 7 as detailed above, Kruithof as modified by Kong as further modified by Park teaches the invention as detailed with respect to claim 3. Kruithof further teaches:
the recommended traveling information calculator is configured to transmit the recommended traveling information, with position information of the specific section being included in the recommended traveling information (Kruithof: ¶ 043; route deviations with the corresponding navigation map update data relating to the geographical area of the associated cells a-d of the calculated route are collected and evaluated by the map update server 4. When the same or similar route deviations are reported on the same part of the calculated route by different navigation units 1 in vehicles 6 to the map update server 4 co-located with the SGSN 9, this map update server 4 is arranged to (automatically) report the route deviations) (Kruithof: ¶ 045; map update server 4 is arranged to store the reported route deviations as temporary local map update for the geographical area [and] may also be arranged to disseminate the stored data to mobile terminals 2 (connected to navigation units 1 of vehicles 6) entering the cell a-d where the route deviation is applicable. Map update data can be sent periodically to all navigation units 1 in the service area of the SGSN 9 or other network node 7, 8 associated with the map update server 4, and all necessary )
Regarding claim 8, as detailed above, Kruithof as modified by Kong as further modified by Park teaches the invention as detailed with respect to claim 4. Kruithof further teaches:
the recommended traveling information calculator is configured to transmit the recommended traveling information, with position information of the specific section being included in the recommended traveling information (Kruithof: ¶ 043; route deviations with the corresponding navigation map update data relating to the geographical area of the associated cells a-d of the calculated route are collected and evaluated by the map update server 4. When the same or similar route deviations are reported on the same part of the calculated route by different navigation units 1 in vehicles 6 to the map update server 4 co-located with the SGSN 9, this map update server 4 is arranged to (automatically) report the route deviations) (Kruithof: ¶ 045; map update server 4 is arranged to store the reported route deviations as temporary local map update for the geographical area [and] may also be arranged to disseminate the stored data to mobile terminals 2 (connected to navigation units 1 of vehicles 6) entering the cell a-d where the route deviation is applicable. Map update data can be sent periodically to all navigation units 1 in the service area of the SGSN 9 or other network node 7, 8 )
Regarding claim 11 as detailed above, Kruithof as modified by Kong as further modified by Park teaches the invention as detailed with respect to claim 3. Kruithof further teaches:
the probe information collector is configured to extract highly reliable information by removing, from the probe information of the plurality of vehicles, information after a lapse of a set period of time or longer or information deviating from an average value by a set value or more (Kruithof: ¶ 044; a prolonged period of collection of reported route deviations may be taken into account, to be sure that the route deviation is a true and lasting change. Map update server 4 could apply a predetermined threshold of reported route deviations as a trigger to initiate a message with navigation map update data to the navigation map provider or cartographer (e.g. via IP network 20). I.e., the map update server 4 is arranged to evaluate the stored position data received from a plurality of navigation units 1, and to determine the navigation map update data based on a threshold value of occurrences of stored position data. Furthermore, disseminating the navigation map update data to navigation units 1 operating in the geographically limited area is comprised in a further embodiment.
Regarding claim 12, as detailed above, Kruithof as modified by Kong as modified by Park teaches the invention as detailed with respect to claim 4. Kruithof further teaches:
the probe information collector is configured to extract highly reliable information by removing, from the probe information of the plurality of vehicles, information after a lapse of a set period of time or longer or information deviating from an average value by a set value or more (Kruithof: ¶ 044; a prolonged period of collection of reported route deviations may be taken into account, to be sure that the route deviation is a true and lasting change. Map update server 4 could apply a predetermined threshold of reported route deviations as a trigger to initiate a message with navigation map update data to the navigation map provider or cartographer (e.g. via IP network 20). I.e., the map update server 4 is arranged to evaluate the stored position data received from a plurality of navigation units 1, and to determine the navigation map update data based on a threshold value of occurrences of stored position data. Furthermore, disseminating the navigation map update data to navigation units 1 operating in the geographically limited area is comprised in a further embodiment.)
Regarding claim 13, as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 1. Neither Kruithof nor Kong explicitly teach:
the vehicle control system and the management and control system are systems configured to be linked with each other through a cloud; however, Park does teach:
the vehicle control system and the management and control system are systems configured to be linked with each other through a cloud (Park: ¶ 010-012; a system for supporting an autonomous vehicle may comprise: a server configured to search for and provide a driving route in response to a request of the vehicle; a controller configured to perform autonomous driving . . . server may collect vehicle autonomous driving state information including a vehicle location and the vehicle autonomous driving level from at least one vehicle able to perform the autonomous driving, and determine an autonomous driving level of each road section based on the collected vehicle autonomous driving state information. The server may search for the driving route based on an autonomous driving support level included in vehicle autonomous driving state information transmitted after the vehicle starts.) (Park: ¶ 046; communication device 110 may use a communication technology such as wireless Internet)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kruithof with the teachings of Park based on a motivation to improve a self-driving vehicular system by enabling an automatic adjustment in self-driving mode based upon in-vehicle sensor observations such as identifying an obstacle or change in speed (Park: ¶ 007-008, 075).
Regarding claim 14, as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 2. Neither Kruithof nor Kong explicitly teach:
the vehicle control system and the management and control system are systems configured to be linked with each other through a cloud; however, Park does teach:
the vehicle control system and the management and control system are systems configured to be linked with each other through a cloud (Park: ¶ 010-012; a system for supporting an autonomous vehicle may comprise: a server configured to search for and provide a driving route in response to a request of the vehicle; a controller configured to perform autonomous driving . . . server may collect vehicle autonomous driving state information including a vehicle location and the vehicle autonomous driving level from at least one vehicle able to perform the autonomous driving, and determine an autonomous driving level of each road section based on the collected vehicle autonomous driving state information. The server may search for the driving route based on an autonomous driving support level included in vehicle autonomous driving state information transmitted after the vehicle starts.) (Park: ¶ 046; communication device 110 may use a communication technology such as wireless Internet)
Regarding claim 15 as detailed above, Kruithof as modified by Kong as further modified by Park teaches the invention as detailed with respect to claim 3. Park further teaches:
the vehicle control system and the management and control system are systems configured to be linked with each other through a cloud (Park: ¶ 010-012; a system for supporting an autonomous vehicle may comprise: a server configured to search for and provide a driving route ) (Park: ¶ 046; communication device 110 may use a communication technology such as wireless Internet)
Regarding claim 16, as detailed above, Kruithof as modified by Kong as further modified by Park teaches the invention as detailed with respect to claim 4. Park further teaches:
the vehicle control system and the management and control system are systems configured to be linked with each other through a cloud (Park: ¶ 010-012; a system for supporting an autonomous vehicle may comprise: a server configured to search for and provide a driving route in response to a request of the vehicle; a controller configured to perform autonomous driving . . . server may collect vehicle autonomous driving state information including a vehicle location and the vehicle autonomous driving level from at least one vehicle able to perform the autonomous driving, and determine an autonomous driving ) (Park: ¶ 046; communication device 110 may use a communication technology such as wireless Internet).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Fowe (US 20200286372 A1) which discloses a method is provided for establishing lane-level speed profiles for road segments based on a plurality of historical vehicle probe data where a sequence of probe data points from a respective probe apparatus defines a trajectory of the respective probe apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 8:30 - 18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
/ANGELA Y ORTIZ/               Supervisory Patent Examiner, Art Unit 3663